ORDER
PER CURIAM.
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the Court being duly advised:
Now, therefore, it is ordered, adjudged and decreed that the petition for review of the decision and order of the National Labor Relations Board, 176 NLRB No. 122, is hereby denied, except as to the provisions therein contained concerning back pay and, in this regard, the case is remanded to the National Labor Relations Board for further consideration in order to determine the applicability of Southwestern Pipe, Inc. 179 NLRB No. 52 (1969), decided by the Board subsequent to its decision and order in the present proceedings. See also N. L. R. B. v. Robert S. Abbott Publishing Company, 331 F.2d 209 (1964) (C.A.7).